Citation Nr: 0520478	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  99-06 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to May 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In that rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim of service connection for a low back disability.  The 
veteran duly appealed the RO's decision to the Board.  

In an August 2000 decision, the Board reopened the claim of 
service connection for a low back disability and found that 
the claim was well grounded under criteria then in effect.  
The Board further determined that additional evidentiary 
development was necessary prior to addressing the merits of 
the claim, and remanded the matter to the RO.  

Following the completion of the ordered development, in a 
June 2002 decision, the Board denied service connection for a 
low back disability.  The veteran appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).

While the case was pending before the Court, in March 2003, 
the veteran's then-attorney and a representative of the VA 
Office of General Counsel, on behalf of the Secretary, filed 
a Joint Motion for Remand.  In a March 2003 order, the Court 
granted the motion, vacated the Board's June 2002 decision 
denying service connection for a low back disability, and 
remanded the matter for readjudication consistent with the 
March 2003 Joint Motion.

In accord with the March 2003 Joint Motion, the Board 
remanded the veteran's claim to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  Review of the 
actions performed by the RO reveal that the mandate of that 
remand has been fulfilled.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  A chronic low back disability was not present in service 
or manifested for many years thereafter, and no current low 
back disability is otherwise related to service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service, and incurrence of arthritis of the lumbar 
spine may not be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Consistent with these duties, 
as noted above, the Board remanded the matter in October 2003 
to obtain any additional records and insure notification 
compliant with the VCAA and its implementing regulations.  
Again, the RO has complied with the Board's remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a February 2004 letter, the AMC/RO notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, and of what part of that evidence was to 
be provided by him and what part VA would attempt to obtain 
for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  This letter also contained language in 
effect advising the veteran to submit or identify any 
evidence that he believed would help the RO decide his claim.  
See Pelegrini v. Principi, 18 Vet. App. 413 (2004), cf. VA 
O.G.C. Prec. Op. No. 1-2004.

Here, the Board acknowledges that the February 2004 VCAA 
notice was provided to the veteran long after the initial 
adjudication of his claim in September 1997.  Although the 
veteran did not receive a VCAA notice prior to the initial 
rating decision denying his claim, the Board finds that the 
lack of such a pre-decision notice is not prejudicial to the 
veteran.  The VCAA notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The Board also notes that this notice was 
provided in order to comply with perceived deficiencies in 
the notice that resulted in the March 2003 Joint Motion.  It 
is also noted that after providing the veteran the 
appropriate VCAA notices and affording him the opportunity to 
respond, the AMC/RO reconsidered the veteran's claim.  
Moreover, the veteran is represented and has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  
Therefore, the Board finds that to decide the appeal at this 
time would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
It is also noted that the veteran's service department 
medical records are on file, as are all available relevant 
post-service clinical records.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(1)-(3) (2004).  There is no 
indication of outstanding records, nor is there a need for 
another VA medical opinion, given the thoroughness of the 
examination reports obtained by the RO.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  
Moreover, the veteran has been afforded several VA medical 
examinations in connection with his claims.  The examination 
reports provide the necessary medical opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  Neither the 
veteran nor his representative has argued otherwise or 
presented any plausible showing of prejudice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

Service Connection

Law and Regulation

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2004); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) 
(2004).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(3) (2004); see 
38 U.S.C.A. § 1101(3) (West 2002); and 38 C.F.R. § 3.309(a) 
(2004) (listing applicable chronic diseases, including 
arthritis).  

Analysis

The veteran essentially contends that his present low back 
disability is the consequence of an injury he sustained 
during service while attempting to lift a pregnant woman onto 
a gurney. Service medical records reveal that he was treated 
on one occasion in April 1967 for acute lumbosacral strain. 
At the time of his examination for service discharge, no back 
abnormality was noted.

Initially, the Board notes that there is no evidence of 
arthritis of the lower back within one year after the 
veteran's separation from service.  Therefore, the 
presumption of in-service incurrence for chronic disease is 
not for application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).

Post-service medical records disclose that he sought care 
from a private physician in January 1975 for low back pain 
with radiation to the right lower extremity which had been 
present since a skiing accident 2 weeks before. X-rays of the 
lumbosacral spine taken at a VA facility in November 1975 
disclosed degenerative joint and disc disease. In January 
1976, the veteran was hospitalized a private facility with a 
herniated nucleus pulposus. Subsequent private and VA medical 
reports and records confirm that the veteran has degenerative 
disc disease of the lumbosacral spine. 

In February 2001, a VA examination of the veteran was 
conducted. Following the clinical examination and a review of 
record, the examiner concluded it was not likely that the 
veteran's current low back condition was related to that 
treated in service. His current condition was thought to be a 
degenerative process as opposed to post-traumatic. He added 
that there was no evidence that the current back condition 
was affected by the inservice lumbosacral strain. No opinion 
to support the veteran's contention has been submitted.

Service connection requires competent evidence of a 
relationship between a current disability and service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).  Absent such 
evidence in this case, service connection is not established. 

In reaching its decision, the Board also has considered the 
veteran's contention that he experienced chronic low back 
symptomatology following the inservice episode for which he 
received medical care.  Attempts to obtain copies of the 
alleged pre-1975 post-service treatment have been 
unsuccessful.  The Board has reviewed the lay statements from 
the veteran's parents and a colleague who new the veteran 
during the 1960's and 1970's that were submitted to the RO in 
1979.  The U.S. Court of Appeals for Veterans Claims (the 
Court) has held that lay observations of symptomatology are 
pertinent to the development of a claim of service 
connection, if corroborated by medical evidence.  See Rhodes 
v. Brown, 4 Vet. App. 124, 126-127 (1993). A lay person is 
competent to testify only as to observable symptoms.  A lay 
person is not, however, competent to provide evidence that 
the observable symptoms are manifestations of chronic 
pathology or diagnosed disability.  Falzone v. Brown, 
8 Vet. App. 398, 403 (1995). Here, there is no such 
corroboration by medical evidence.

The evidence shows that, at various times, the veteran has 
worked in the medical profession.  Assuming that he is 
qualified as a health care professional, there is no evidence 
that he has special knowledge in the areas of orthopedics or 
that he participated in his treatment in a capacity other 
than as a patient.  See Black v. Brown, 10 Vet. App. 279 
(1997).  Accordingly, his opinions as to the presence of his 
present low back disorder during service would be beyond his 
area of expertise, and he would not be competent to testify 
as to medical etiology or medical diagnosis.  See Goss v. 
Brown, 9 Vet. App. 109 (1996);  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Williams (Willie) v. Brown, 
4 Vet. App. 270, 273 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  The veteran, if he wished to 
rely upon his own medical opinion, has not submitted any 
evidence that he has been trained in the treatment or 
diagnosis of the claimed diseases.

Given the above evidence, in particular the opinion provided 
by the VA physician in February 2001, the Board finds that a 
chronic low back disability was not present in service or 
manifested for many years thereafter, and no current low back 
disability is otherwise related to service. Consequently, as 
the preponderance of the evidence is against the claim, 
service connection for a low back disability is denied. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Service connection for a low back disability is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


